PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     _____________

                                      No. 11-2000
                                     _____________

                     BRITTANY MORROW; EMILY MORROW,
                   Minors, In Their Own Right, And By Their Parents
              and Natural Guardians, Bradley Morrow and Diedre Morrow;
               BRADLEY MORROW; DIEDRE MORROW, Individually,
                                                           Appellants

                                             v.

                          BARRY BALASKI, Individually;
                       THE BLACKHAWK SCHOOL DISTRICT

                                     _____________

                            On Appeal from the District Court
                         for the Western District of Pennsylvania
                                  (No. 2:10-cv-00292)
                        Chief Magistrate Judge Lisa Pupo Lenihan
                                     _____________

                               Argued on October 10, 2012
                               Opinion Filed June 5, 2012

Before: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, AMBRO, FUENTES,
SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN, GREENAWAY, JR.,
VANASKIE and NYGAARD, Circuit Judges.


                           ORDER AMENDING OPINION

At the direction of the Court, it is hereby O R D E R E D that the opinion filed June 5,
2013 shall be amended.

Accordingly, the majority opinion is amended as follows:
1.    Judge Ambro’s participation is the majority opinion will be changed from "joins
      Section III B. of the majority only" to "joining in judgment as expressed”;

2.    "Fourtheenth" on page 9 of the slip opinion will be changed to "Fourteenth";

3.    The citation to "Fuentes Dissent 18" on page 14 will be changed to "Fuentes
      Dissent 21";

4.    The citation to "Fuentes Dissent 18" on page 14, footnote 11, will be changed to
      "Fuentes Dissent 21";

5     The citation to "Fuentes Dissent 18-19" on page 15 will be changed to "Fuentes
      Dissent 21";

6.    The citation to "Fuentes Dissent 3" on page 15 will be changed to "Fuentes
      Dissent 3-4";

7.    The citation to "Fuentes Dissent 9" on page 16 will be changed to "Fuentes
      Dissent 10";

8.    The citation to "Fuentes Dissent 9" on page 16, footnote 13 will be changed to
      "Fuentes Dissent 10";

9.    The citation to "Fuentes Dissent 3" on page 17 will be changed to "Fuentes
      Dissent 3-4";

10.   The citation to "Fuentes Dissent 14" on page 17, footnote 14, will be changed to
      "Fuentes Dissent 16";

11.   The citation to "Fuentes Dissent 10" on page 18 will be changed to "Fuentes
      Dissent 12-15";

12.   The citation to "Fuentes Dissent 13" on page 20 will be changed to "Fuentes
      Dissent 14-15";

13.   The citation to "Fuentes Dissent 6 n.3" on page 21 will be changed to "Fuentes
      Dissent 7 n.3"; and,

14.   The citation to "Fuentes Dissent 24" on page 27 will be changed to "Fuentes
      Dissent 29."

Judge Ambro’s concurring and dissenting opinion is amended as follows:
1.    The citation to “Fuentes Dissent 26 on page 2 will be changed to “Fuentes Dissent
      31.”

Judge Fuentes’s dissenting opinion is amended as follows:

1.    The citation to “Majority Op. at 13” on page 19 will be changed to “Majority Op.
      at 12”; and,

2.    The citation to “Majority Op. at 26” on page 30 will be changed to “Majority Op.
      at 27.”


For the Court,


Marcia M. Waldron, Clerk

Date: June 14, 2013
tmk/cc: Albert A. Torrence, Esq.
       John J. Hare, Attorney